DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-12, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, and 14 of U.S. Patent No. 10,766,149. Please see chart below for comparison between the instant application and the US Patent.

Instant Application
US Patent No. 10,766,149
1. A computer-implemented method comprising:
1. A method, comprising:

capturing one or more images of an item within a storage container to be retrieved using a robotic picking arm having a suction device;

retrieving a n-dimensional surface model of the item, based on a unique identifier corresponding to the item;

determining a plurality of candidate contact points for holding the item using the suction device of the robotic picking arm, based on the captured one or more images of the item and then-dimensional surface model of the item;
determining a candidate contact point for holding an item using a suction device of a robotic picking arm;
determining an expected seal quality metric for a first one of the candidate contact points, by processing the n-dimensional surface model of the item and physical properties of the suction device of the robotic picking arm as inputs, comprising:
predicting a deformed shape of the suction device when in contact with the item at the candidate contact point;
modelling deformation and contact between the suction device and the n-dimensional surface model at the
first candidate contact point, using at least one n-dimensional spring-lattice to model deformation and contact between the suction device and the n-dimensional
surface model at the first candidate contact point, such that potential energy across the n-dimensional spring-lattice is minimized; and



determining a seal quality metric for the candidate contact point, based at least in part on the deformed shape of the suction device; and
calculating the expected seal quality metric, using the n-dimensional spring-lattice and a fluids model relating fluid force and leak pathways; and

upon determining that the seal quality metric satisfies a predetermined condition, controlling movement of the robotic picking arm to retrieve the item by holding the item using the suction device at the candidate contact point.
determining, based on the expected seal quality metric, whether to retrieve the item from the storage container by holding the item at the first candidate contact point using the suction device of the robotic picking arm.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US Patent No. 10,766,149 teach determining a seal quality metric for a candidate contact point for a suction device and controller a robotic picking arm to hold an item at the candidate contact point. Additional language in limitations of the US Patent do not make the instant application patentably distinct from the US Patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stubbs et al. [Stubbs] (US Patent No. 9,669,543).

As to claim 1
Stubbs discloses a computer-implemented method comprising: 
determining a candidate contact point (contact points; see column 2, line 36) for holding an item (item 702, see Fig. 7/items 912, see Fig. 9) using a suction device (suction end of arm tool 704, see Fig. 7) of a robotic picking arm (robotic manipulator 110, see Fig. 2) (see column 2, lines 29-38); 
predicting a deformed shape of the suction device when in contact with the item at the candidate contact point (see column 16, lines 39-47); 
determining a seal quality metric (quality values for grasps; see column 5, line 56) for the candidate contact point, based at least in part on the deformed shape of the suction device (see column 16, lines 39-47); and 
upon determining that the seal quality metric satisfies a predetermined condition, controlling movement of the robotic picking arm to retrieve the item by holding the item using the suction device at the candidate contact point (see column 19, lines 41-57).

As to claim 2
Stubbs discloses the computer-implemented method of claim 1, wherein: 
the candidate contact point is selected from a plurality of candidate contact points; and 
the plurality of candidate contact points are determined based on one or more images of the item and an n-dimensional surface model of the item (see column 7, lines 43-65).

As to claim 3
Stubbs discloses the computer-implemented method of claim 2, wherein the candidate contact point is selected from a subset of the plurality of candidate contact points that are accessible to the suction device based on a pose of the item and location of the item within a storage container (see column 1, lines 21-26).

As to claim 9
Stubbs discloses a system (manipulator system 206, see Fig. 2), comprising: 
a robotic picking arm (robotic manipulator 110, see Figs. 1 and 7) having a suction device (suction end of arm tool 704, see Fig. 7) adapted for retrieving items (item 702, see Fig. 7/items 912, see Fig. 9) and transporting the items to a determined location; 
one or more computer processors (processors 216, see Fig. 2); and 
control logic (computer-executable instructions; see column 6, lines 41-42) for the robotic picking arm that, when executed by operation of the one or more computer processors, performs an operation, comprising: 
determining a candidate contact point (contact points; see column 2, line 36) for holding an item (item 702, see Fig. 7/items 912, see Fig. 9) using a suction device (suction end of arm tool 704, see Fig. 7) of a robotic picking arm (robotic manipulator 110, see Fig. 2) (see column 2, lines 29-38); 
predicting a deformed shape of the suction device when in contact with the item at the candidate contact point (see column 16, lines 39-47); 
 	determining a seal quality metric (quality values for grasps; see column 5, line 56) for the candidate contact point, based at least in part on the deformed shape of the suction device (see column 16, lines 39-47); and 
upon determining that the seal quality metric satisfies a predetermined condition, controlling movement of the robotic picking arm to retrieve the item by holding the item using the suction device at the candidate contact point (see column 19, lines 41-57).

As to claim 10
Stubbs discloses the system of claim 9, wherein: 
the candidate contact point is selected from a plurality of candidate contact points; and 
the plurality of candidate contact points are determined based on one or more images of the item and an n-dimensional surface model of the item (see column 7, lines 43-65).

As to claim 11
Stubbs discloses the system of claim 10, wherein the candidate contact point is selected from a subset of the plurality of candidate contact points that are accessible to the suction device based on a pose of the item and location of the item within a storage container (see column 1, lines 21-26).

As to claim 17
Stubbs discloses a non-transitory computer-readable medium containing computer program code that, when executed by operation of one or more computer processors (processors 216, see Fig. 2), performs an operation comprising: 
determining a candidate contact point (contact points; see column 2, line 36) for holding an item (item 702, see Fig. 7/items 912, see Fig. 9) using a suction device (suction end of arm tool 704, see Fig. 7) of a robotic picking arm (robotic manipulator 110, see Fig. 2) (see column 2, lines 29-38); 
predicting a deformed shape of the suction device when in contact with the item at the candidate contact point (see column 16, lines 39-47); 
determining a seal quality metric (quality values for grasps; see column 5, line 56) for the candidate contact point, based at least in part on the deformed shape of the suction device (see column 16, lines 39-47); and 
upon determining that the seal quality metric satisfies a predetermined condition, controlling movement of the robotic picking arm to retrieve the item by holding the item using the suction device at the candidate contact point (see column 19, lines 41-57).

Allowable Subject Matter
Claims 5-8, 13-16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115